October 1, 2015 Securities and Exchange Commission Office of Filings and Information Services treet N.E. Washington, DC 20549 RE: Dreyfus Investment Grade Funds, Inc. -Dreyfus Inflation Adjusted Securities Fund -Dreyfus Intermediate Term Income Fund -Dreyfus Short Term Income Fund 1933 Act No. 33-48926 1940 Act No. 811-6718 CIK No. 0000889169 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual Report ended July 31, 2015. Please direct any questions or comments to the attention of the undersigned at 212-922-6906. Very truly yours, /s/ Elyse Cardona Elyse Cardona Paralegal EC/ Enclosures
